Motion, insofar as it seeks leave to appeal from the Appellate Division order which affirmed a judgment, denied. Motion, insofar as it seeks leave to appeal from the Appellate Division order which affirmed an order denying plaintiff’s motion to amend her complaint against Millard Fillmore Hospital, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Twenty dollars costs and necessary reproduction disbursements to respondent Calabrese.